         Case 21-31470 Document 3 Filed in TXSB on 05/03/21 Page 1 of 2




                    IN THE UNITED STATED BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                                 ENTERED
                                                                                                 05/03/2021
IN RE:                                           §
DT BEAUTY COUNSULTING INC,                       §       CASE NO: 21-31470
       Debtor.                                   §
                                                 §
                                                 §       CHAPTER 11

            ORDER TO DEBTOR-IN-POSSESSION IN A SMALL BUSINESS
                  CASE AND SETTING STATUS CONFERENCE

       Upon the filing of this case under the provisions of Chapter 11 of the Bankruptcy Code,
and pursuant to the authority granted the Court by 11 U.S.C. Section 105 authorizing the entry of
such orders as may be necessary to carry out the provisions of the Bankruptcy Code,

        IT IS ORDERED that, pursuant to 11 U.S.C. Section 1101(1), the above named Debtor,
as a debtor-in-possession (“Debtor”), shall continue in possession of its estate and, pursuant to 11
U.S.C. Sections 1107(a) and 1108, shall continue the operation of its business and management of
its property until further order of this Court;

       IT IS FURTHER ORDERED that in connection with the operation of said business, the
Debtor:

   (1) Bank Accounts. Shall close all bank accounts maintained on the date of the filing of the
       petition. All funds on deposit to the credit of the Debtor in said accounts on such date shall
       be transferred to new accounts to be opened by the Debtor. Deposits are to be made only
       in accounts within a depository approved by the United States Trustee.
   (2) Withholding Taxes; Employees. Shall segregate and hold separate and apart from all
       other funds any and all monies withheld from employees or collected from others for taxes,
       including social security taxes, under the laws of the United States or any state or
       subdivision thereof and to deposit, as required by law, all monies withheld from employees
       for social security and federal income tax withholdings.
   (3) Withholdings; Others. Shall deposit or pay promptly to any state or political subdivision
       thereof any and all monies required to be withheld or collected from others subsequent to
       the petition date, on such basis as may be required by the laws or ordinances of such state
       or political subdivision.
   (4) Closure of Books; New Books of Account. Shall close and preserve its pre-petition books
       and accounts and open and maintain new books of account showing all income and
       expenditures, receipts and disbursements of the Debtor during the Chapter 11 proceeding.
   (5) Pre-petition Debts. Shall not pay any debt or obligation incurred prior to the filing of the
       petition unless payment of such debt is specifically authorized by the Court.
   (6) Use of Cash Collateral. A debtor in possession may not use "cash collateral" without the
       consent of the secured party or authorization by this court. All cash collateral is to be


1/2
         Case 21-31470 Document 3 Filed in TXSB on 05/03/21 Page 2 of 2




       deposited in a separate account pending the entry of a court order with respect to its
       disposition.
   (7) Ordinary Course of Business. Shall not sell, lease, or otherwise dispose of property nor
       enter into any transaction outside of the ordinary course of business unless specifically
       authorized by this Court. The Debtor may buy and sell merchandise, supplies and other
       property in the ordinary course of business necessary and essential for its operation and to
       render and obtain services.
   (8) Insurance. Shall keep the property of the estate insured at a level equal to the value of
       such property and shall pay such premiums as may be or become due thereon.
   (9) Monthly Reports. Shall on or before the 20th day of each month file the Monthly
       Operating Report for the prior calendar month with the Clerk of this Court in Houston and,
       in addition, submit one copy to the Houston office of the United States Trustee and one
       copy to the Unsecured Creditors’ Committee. The report shall be filed using Official Form
       B 425C.
   (10) Administrative Expenses. Shall take all steps reasonably necessary to prevent the
       incurring of administrative expenses the payment of which will not be possible from funds
       which can be generated during the proceeding, and shall take all steps necessary to prevent
       any depletion or potential depletion of property of the estate, and shall immediately advise
       this Court and the United States Trustee if the continued operation of the business of the
       Debtor may not be in the best interest of the creditors or the Debtor.

        IT IS FURTHER ORDERED that not later than one hundred eighty (180) days after the
date of entry of the Order for Relief herein, the Debtor shall file (a) a disclosure statement pursuant
to 11 U.S.C. Section 1125, and (b) a plan of reorganization pursuant to 11 U.S.C. Sections 1121
and 1123.

        IT IS FURTHER ORDERED that the debtor in possession, counsel for the debtor in
possession, and the United States Trustee, shall appear before the undersigned in Courtroom 403,
United States Courthouse, 515 Rusk St., Houston, Texas at 11:00 a.m. on June 30, 2021, for
the purpose of a status conference concerning the actions taken and progress made toward
confirmation of a plan of reorganization. Any other party in interest may appear and participate in
such status conference.

         SIGNED 05/03/2021


                                                      ___________________________________
                                                      Jeffrey Norman
                                                      United States Bankruptcy Judge




2/2
